        Case 1:21-cv-01302-HBK Document 3 Filed 09/01/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEMETRIC TROTTER,                                Case No. 1:21-cv-1302-HBK
12                          Plaintiff,                 ORDER GRANTING PLAINTIFF’S MOTION
                                                       TO PROCEED IN FORMA PAUPERIS
13             v.
                                                       (Doc. No. 2)
14    COMMISSIONER SOCIAL SECURITY,
15                          Defendant.
16

17            Pending before the Court is Plaintiff’s motion to proceed in forma pauperis under 28

18   U.S.C. § 1915 in this Social Security appeal. (Doc. No. 2). Plaintiff’s declarations in the motion

19   satisfies the requirements under § 1915.

20            Accordingly, it is ORDERED:

21            1. Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is GRANTED.

22            2. The Clerk is directed to issue the Scheduling Order and summons. Service shall

23   proceed under the Court’s E-Service program set forth in the Scheduling Order.

24

25
     Dated:         August 31, 2021
26                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
